DeBRULER, Justice,
dissenting.
The pleas of guilty were accepted on January 21, 1977, prior to the effective date in December, 1981, of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234 requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which has been recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. It should therefore be governed by the totality of the circumstances standard set forth in Neeley v. State (1978), 269 Ind. 588, 382 N.E.2d 714. Cf. Sherwood v. State (1985), Ind., 485 N.E.2d 97. However, the majority does not review appellant's claim that he had not been advised according to the mandate of 1.C. 85-4.1-1-3 of the possibility of an increased sentence by reason of prior convictions, by the use of such totality of the cireumstances standard, therefore making clear that the Neeley holding insofar as it applies in enforcing the state legal requirements of the statute, has been overruled as well, For the reasons stated in my dissent in White v. State, supra, and my dissents in Simpson v. State (1986), Ind., 499 N.E.2d 205, and Reid v. State (1986), Ind., 499 N.E.2d 207, I would hold that the Neeley standard applies here, and reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the guilty pleas.